Title: Tobias Lear to Thomas Janney, 10 June 1793
From: Lear, Tobias
To: Janney, Thomas



Sir,
Philada 10th June 1793

Colo. Lowrey informs me that you are possessed of a horse which he had recommended, previous to your owning him, to

be purchased by the President; & that you are willing to part with him for one hundred & twenty five pounds. Altho’ this price far exceeds what the President had an idea of giving for him, yet as he is desirous of obtaining a good covering horse to put on his Estate at Mount Vernon—and this has been highly recommended by Colo. Lowrey, he thinks it is probable he may purchase him; but he will not engage to do so until he sees & approves of him himself. And if you will have him brought to Philadelphia immediately after receiving this letter, the President will take him if he should meets his approbation; but in case he should not like him at the price fixed, he will pay the expense of bringing him here, & returning again to Trenton. I am sir, &c.

Tobs. Lear.

